By the Court.

Nisbet, J.,
delivering the opinion.
[1.] The first ground of demurrer is, that the agreement between Scott and Cooper, set up in the bill, is void, as being contrary to public policy and morality. The agreement is, that Scott should purchase the land at Sheriff’s sale, and Cooper have the privilege of buying it back, upon paying what Scott should give for it, with interest. There are no creditors before this Court, complaining of it. The bill exhibits but one creditor interested in the sale of the land; and that is the plaintiff in the execution under which it was sold. And it farther shows, *240that he has been. paid. It is true, that it admits, that in 1842, when the agreement was entered into, the complainant’s intestate, Cooper, was in circumstances of pecuniary embarrassment; and that his land was then levied upon by that execution. To what greater extent than that one debt he was embarrassed, does not appear. That debt, although small, was sufficient to create the embarrassment admitted in the bill; for a small debt which a poor man is unable to pay, without a sale of property, is capable of producing embarrassed circumstances. We are obliged to infer that that debt was all that did trouble him.— To pay it, the officer of the law was about to sell the land upon which he lived. To prevent its sacrifice, he agrees with his friend, that ho buy it, and give him the right of redeeming it. That friend does buy it at $70 — it being, as the bill charges, worth $1,000. He pays back the purchase money with interest; and files this bill to compel him to abide his undertaking. To this bill he demurs, alleging that the agreement was immoral, and contrary to the policy of the Law.— We do not see wherein it was immoral; or how it was calculated to contravene the policy of the Law, as to judicial sales. The Law guards sacredly the purity and fairness of judicial sales; and will not tolerate combinations which are intended or calculated to prevent competition in bidding. The rights of creditors, of the defendant in execution, and of purchasers, all require such vigilant guardianship. It is not necessary to declare with particularity, what agreements a Court of Equity will refuse to execute, on the ground of their violation of the policy of the Law in this regard. It suffices to say, that this is not one of them. Questions of this sort, are made usually between creditors and the owner of the property offered for sale, where the former has managed to have it bought in, for his use, at an under value ; or between the owner and purchasers, when the former has, by fraudulent means, caused the property to bring an overvalue ; or between purchasers combining to put down competition in bidding. This case is different from all these. There is nothing in the bill which connects Cooper with any fraudulent purpose. His object seems *241to have been to prevent the sacrifice of a valuable 'lot of land — brought to sale to pay a small debt — not by fraud, but by a fair purchase. The bill does charge, that Scott did make representations atthe sale, by which he bought the land at a low rate; but it is not averred that Cooper stipulated for anything of this sort, or was in fact taking part at the sale. And if these representations had the effect of silencing competition, no one was injured; for the creditor was paid, and by the agreement, the land was to be the debtor’s, when he should refund the purchase money with interest. Having paid it, the property belongs to him in Equity; and a Court of Chancery would subject it to his debts, if his estate is indebted; and if there is a recovery here, it will be liable to those debts, in the hands of the administrator. (1 Story’s Eq. §293. 3 Johns. Cas. 29, and note. 6 T. R. 642. 3 Vesey, 619 to 624, and note. 12 Idem. 577. 2 Bro. Ch. C. 326. Cowp. R. 395. Jeremy on Eq. Jurisp. 390.)
The agreement being in relation to lands, and in parol, it is void unless relieved by part performance. There was not only part performance, but full performance by Cooper. The contract was, that he should re-purchase the land, by paying the purchase money advanced by Scott. He did pay back the purchase money, with interest. And to rebut the idea of this payment being on any other or different account, the bill charges, that it was made in pursuance of the agreement; and that it was recognized to be on account of the agreement by Scott. This is an agreement which equity will enforce, on the ground of part performance.
[2.] The time which elapsed before bringing the bill, is not great enough to constitute a bar in equity. The agreement was made in 1842, and the bill filed in May, 1853. Cooper’s right of action, however, did not accrue until he paid the purchase money, which was in 1844. Scott died before the bill was brought. One year, on account of the administration, being taken out of the couut, the bill was brought within less than seven years.
Let the judgment be affirmed.